Citation Nr: 1206723	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

On her VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in May 2010, the Veteran requested a hearing before a member of the Board sitting in Washington, DC.  In June 2010, she requested a hearing before a member of the Board sitting at the RO in Atlanta.  Thereafter, in September 2011, the Veteran again requested a hearing before a member of the Board sitting in Washington, DC.  However, as the case was being processed for certification to the Board, she opted for a Board hearing via live videoconference.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with her request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e).  Therefore, the Board finds that the case must be remanded in order to schedule the hearing.

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and her representative of the date and time of the hearing.  The claims file should be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

